DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Eric Strianese on 03/17/2021.
The application has been amended as follows: 
IN THE CLAIMS:
16. (Currently Amended) The integrated circuit of claim 13, wherein the heap sorting circuit comprises: [[a]]the heap sorting logic configured to sort the plurality of instructions using a heap sorting algorithm; and a memory controller configured to store the plurality of instructions in a memory by controlling the heap sorting logic and the memory.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The known prior art of record, taken alone or in combination, was not found to teach, in combination with other limitations in the claims:
wherein the timing controller comprises: 
an instruction buffer having a first number of registers and configured to store the instructions; 
a heap sorting circuit comprising: 
a sorted instruction buffer having a second number of registers greater than the first number of registers included in the instruction buffer; and 
a heap sorting logic configured to retrieve the instructions from the instruction buffer, sort the instructions according to execution orders of the instructions based on heap sorting using the execution times, and store the sorted instructions in the sorted instruction buffer;
	While the prior art was found to teach a timing controller that sorts instructions/events according to execution orders (Olsson) and using a heap sorting circuit to sort instructions/events (Nadj), no prior art was found to teach the aspect of an instruction buffer in the timing controller having a first number of registers and a sorted instruction buffer in the heap sorting circuit having a second number of registers greater than the first number of registers, where heap sorting logic in the heap sorting circuit receives instructions from the instruction buffer and sorts them into the sorted instruction buffer. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KASIM ALLI whose telephone number is (571)270-1476.  The examiner can normally be reached on Monday - Friday 9am 5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee Li can be reached on 5712724169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KASIM ALLI/Examiner, Art Unit 2183                                                                                                                                                                                                        

/William B Partridge/Primary Examiner, Art Unit 2183